 

 

 

September 8, 2013

 

 

Sent Via EMAIL: Pearse_M@msn.com

 

 

Michael Pearse

15062 Reveille Avenue

Baton Rouge, LA 70810

 

Dear Michael:

 

We are very pleased to offer you the position of Vice President of Finance of
Riviera Operating Corporation (“ROC”) and Treasurer and Chief Financial Officer
(“CFO”) of Riviera Holdings Corporation (“RHC”) and ROC (ROC and RHC are
collectively referred to as the “Company”), reporting to the General Manager of
the Company, at a gross annual salary of $175,000. This salary will be paid
bi-weekly. You will also be eligible to participate in the Paragon Riviera LLC
Incentive Bonus Plan at the Twenty Percent (20%) level.

 

Health insurance coverage will commence your first day of active employment at a
nominal monthly cost to you. You will also be eligible to receive executive life
and accidental death and dismemberment coverage and participate in the Company’s
401(k) plan in accordance with the provisions of those plans. You will receive
eighteen (18) paid time off (“PTO”) days each year of employment, to be used in
accordance with the Company’s PTO Policy.

 

The Company will reimburse you as and for moving expenses from your current
residence to Las Vegas, in an amount not to exceed $12,000. You will submit
appropriate receipts related to your relocation to the Company for
payment/reimbursement. You will be provided temporary housing by being permitted
to reside in the hotel for a period not to exceed ninety (90) days. In the event
of a self-termination by you or termination of you by the Company for cause
within one (1) year of the employment commencement date, you will pay back to
the Company all such paid/reimbursed moving expenses.

 

The prerequisites to employment are passing the Company prescribed drug test and
background diligence review.

 

 

 



Michael Pearse Page 1 of 2  





 

 

 

If you choose to accept our offer, please indicate by signing below and
returning to me via email or regular mail, whichever is more convenient.

 

We are looking forward to having you join the Riviera team with an anticipated
start date of October 7, 2013, subject to you accepting our offer. Should you
have any questions regarding our offer of employment, please do not hesitate to
contact me at 702-794-9276.

 

By signing below, you expressly acknowledge that nothing contained herein shall
be construed as a contract for employment or otherwise as a guaranty of
employment, and that you shall be employed with the Company as an “At Will”
employee.

 

 

Sincerely,

 

/s/Rob Kunkle

 

Rob Kunkle

General Manager

 

 

By signing, I accept the terms of this offer for the position of Vice President
of Finance with ROC and Treasurer and CFO of the Company.

 

 

 



/s/ Michael Pearse September 10, 2013 _______________________________
_______________________ Michael Pearse Date



 

 

 

 



Michael Pearse Page 2 of 2  



 

 



 

 

 

